                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DONTE McCLELLON,                                  CASE NO. C18-0829-JCC
10                           Plaintiff,                 MINUTE ORDER
11            v.

12    BANK OF AMERICA, N.A.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion for reconsideration (Dkt. No.
18   32). The motion is DENIED. (See Dkt. Nos. 28, 31.) The Court will not consider any future
19   motions for reconsideration in this case.
20          DATED this 7th day of March 2019.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Tomas Hernandez
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     C18-0829-JCC
     PAGE - 1
